DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 21-31; prior art fails to disclose or suggest, inter alia, an integrated circuit controller comprising: a SR-SNS pin to sense a voltage at a synchronous rectifier on a secondary side of an alternating current-direct current (AC-DC) converter; and a peak-detector block coupled to the SR-SNS pin to detect peak voltages sensed on the SR-SNS pin, the peak-detector block comprising: a peak comparator coupled to the SR-SNS pin to receive a sinusoidal input; a sample and hold (S/H) circuit coupled to the SR-SNS pin to sample the sinusoidal input and to provide a peak sampled voltage at an output of the S/H circuit; and a DC offset voltage circuit coupled between the output of the S/H circuit and a reference voltage input of the peak comparator to subtract a DC offset voltage from the peak sampled voltage.
inter alia, an alternating current-direct current converter, comprises: a secondary side integrated circuit (IC) controller comprising: a SR-SNS pin to sense a voltage at the SR on the secondary side; and a peak-detector block coupled to the SR-SNS pin to detect peak voltages sensed on the SR-SNS pin, the peak-detector block comprising: a peak comparator coupled to the SR-SNS pin to receive a sinusoidal input; a sample and hold (S/H) circuit coupled to the SR-SNS pin to sample the sinusoidal input and to provide a peak sampled voltage at an output of the S/H circuit; and a DC offset voltage circuit coupled between the output of the S/H circuit and a reference voltage input of the peak comparator to subtract a DC offset voltage from the peak sampled voltage.
Claims 36-40; prior art fails to disclose or suggest, inter alia, a method of operating a secondary side integrated circuit controller, the method comprising: receiving, by a peak-detector block in the secondary side IC controller, a sinusoidal signal from a synchronous rectifier (SR) on a secondary side of the AC-DC converter; clamping the sinusoidal signal to maximum positive and negative voltages to generate an input .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GARY L LAXTON/Primary Examiner, Art Unit 2896                                 8/11/2021